Citation Nr: 1017638	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  06-25 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
posttraumatic degenerative joint disease of both feet and 
first great toes.

2.  Entitlement to an increased (compensable) rating for 
status post distal phalanx fracture of the left middle finger 
with open reduction internal fixation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 
1993.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2004 rating decision in which the RO, inter 
alia, denied entitlement to the benefits currently sought on 
appeal.  In April 2005, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in June 2006, and the Veteran filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals) in 
August 2006.

In May 2008 Board remanded the Veteran's claims to the RO, 
via the Appeals Management Center (AMC) in Washington, DC, to 
schedule the Veteran for a Board hearing at the RO.  The 
Veteran failed to report for the scheduled hearing.  In May 
2009, the Board found good cause for the Veteran's failure to 
report, and again remanded the matter to the RO, via the AMC, 
for the requested hearing.  

In March 2010, the Veteran and his wife testified during a 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of that hearing is of record.  During the 
hearing, the Veteran submitted additional medical evidence to 
the Board, along with a waiver of initial RO consideration of 
the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2009).  

For the reasons expressed below, the matters on appeal are 
being remanded to the RO, via the AMC in Washington, D.C.  VA 
will notify the Veteran when further action, on his part, is 
required. 

As a final preliminary matter, the Board notes that, in a 
March 2010 letter, the Veteran raised the issues of service 
connection for degenerative joint disease of the left ring 
and little fingers, service connection for degenerative joint 
disease of the left wrist, service connection for 
degenerative joint disease of the right hip, secondary to 
service-connected posttraumatic joint disease of both feet 
and the first great toes, an increased rating for residuals 
of a right shoulder injury, service connection for 
degenerative joint disease of the cervical spine, service 
connection for degenerative joint disease of the lumbar 
spine, and an increased rating for hypertension.  As these 
claims had not yet been addressed by the RO, they are   not 
properly before the Board, and are thus referred to the RO 
for appropriate action.  


REMAND

Unfortunately the Board finds that further RO action on the 
claims on appeal is warranted, even though such will, 
regrettably, further delay an appellate decision on these 
matters.

During the March 2010 Board hearing, the Veteran asserted 
that his service-connected posttraumatic degenerative joint 
disease of both feet and first great toes and status post 
distal phalanx fracture of the left middle finger with open 
reduction internal fixation have each worsened, warranting  
higher ratings.

In light of the Veteran's contentions of increased and 
additional symptomatology, the Board finds that a more 
contemporaneous examination, with findings responsive to the 
applicable rating criteria, is needed to properly evaluate 
the service-connected disabilities under consideration.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  During the 
March 2010 hearing, the Veteran indicated his willingness to 
report to a VA examination, if needed.

Accordingly, the RO should arrange for the Veteran to undergo 
VA orthopedic examination, by an appropriate physician, at a 
VA medical facility.  The Veteran is hereby notified that 
failure to report to the scheduled examination, without good 
cause, shall result in a denial of the claims for increase.  
See 38 C.F.R. § 3.655(b) (2009).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to him by the pertinent VA medical 
facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
VA Medical Center (VAMC) in Alexandria, Louisiana, dated from 
January 2004 to March 2005.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO should obtain from the above-noted facility all 
outstanding records of VA treatment and/or evaluation of the 
Veteran since March 2005.  The RO should follow the current 
procedures prescribed in 38 C.F.R. § 3.159(c) as regards 
requests for records from Federal facilities. 

Further, to ensure that all due process requirements are met, 
and that the record before the examiner is complete, the RO 
should also give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claims on 
appeal.  The RO's letter to the Veteran should explain that 
he has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
ensure that, specific to these claims, the RO's notice meets 
the requirements of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). particularly as regards VA's assignment of 
disability ratings and effective dates (not previously 
furnished).  

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient 
information, and, if needed, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  The 
RO's adjudication of each claim on the merits should include 
consideration "staged" rating of the s disability 
(assignment of different ratings for distinct periods of 
time, based on the facts found) pursuant to Hart v. 
Mansfield, 21 Vet. App. 505 (2007), is appropriate.  For the 
sake of efficiency, the RO should also iconsider each claim 
in light of the evidence submitted during the Board hearing 
(notwithstanding the waiver of initial RO consideration of 
the evidence). 

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Alexandria VAMC all outstanding pertinent 
records of evaluation and/or treatment of 
the Veteran since March 2005.  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.  The RO should furnish to the Veteran 
and his representative a letter requesting 
that the Veteran provide additional 
information and/or evidence pertinent to 
the claims on appeal.

The RO should ensure that its letter meets 
the requirements of Dingess/Hartman (cited 
to above), particularly as regards 
disability ratings and effective dates, as 
appropriate.

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA orthopedic examination, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the Veteran, and a 
report of the examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
necessary tests and studies (to include X-
rays) should be accomplished (with all 
findings made available to the physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail, to include the 
presence of any arthritis.
The physician should conduct range of 
motion testing of feet/ ankles (expressed 
in degrees).).

Witb respect to each foot/ankle and great 
toe, the physician should render specific 
findings as to whether there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination.  If pain on motion is 
observed, the physician should indicate 
the point at which pain begins.  In 
addition, the physician should indicate 
whether, and to what extent, the Veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.

With respect to the left middle finger, 
the examiner should indicate whether there 
is limitation of motion with a gap of one 
inch (2.5cm) between the fingertip and 
proximal traverse creade orf the palm, 
with the finger flexed to the extent 
possible; and extension limited to no more 
than 30 degrees.  The examiner should also 
indicate whether there is favorable or 
unfavorable ankylosis of the left middle 
finger.

The physician r should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten 
report).

6.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to him by the 
pertinent VA medical facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal.   If the Veteran fails, without 
good cause, to report to the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate each claim for increase in 
light of pertinent evidence (to include 
additional evidence (to include the 
evidence submitted during the March 2010 
Board hearing) and legal authority (to 
include discussion of whether.  "staged" 
rating of the disability, pursuant to Hart 
(cited to above) is appropriate).

9.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


